Title: Thomas Jefferson to Davis Durrett, 24 December 1812
From: Jefferson, Thomas
To: Durrett, Davis


          Sir Monticello Dec. 24. 12.
          I was much obliged to you for letting the horse come for me to see and try him. but on the very first sight I saw that mr Carr had been quite mistaken in his being a match for mine. he is not in the least so, and it was only as a match that I wanted to buy. I therefore return him & should have done so yesterday but that my messenger was otherwise employed. I rode him yesterday with a bit & bridoon, which I suspect cut his mouth, as I observed his mouth bled considerably after I got on him. the boy told me it was not so when he brought him, & that he believed he was not used to a curb bridle. I presume it will be well in two or three days.
          accept my best wishes & respectsTh: Jefferson
        